DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 8 March 2021.  Claims 8, 11, and 17 are cancelled.  Claims 1, 9, 13, and 18 have been amended and are considered below.  Claims 1-7, 9, 10, 12-16, and 18-20 are pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears (20150264532) in view of Butts et al. (20160169696).

Claims 1, 13, and 18:	Spears discloses a method, system, and computer-readable media for providing advance notification of convenient purchase points, comprising one or more database memories collectively storing a database, one or more processors, and one or memories storing instructions that, when executed by the one or more processors ([182-202]), cause the computing system to: 
receiving, by one or more processors, user data indicative of (i) a plurality of locations of a user while the user was driving and (ii) times at which the user was driving at the plurality of locations ([28, 29, 48]); 
store the received user data in the database ([30]);
determining, by one or more processors analyzing the user data, a route that the user is likely to drive and a time when the user is likely to begin driving the route ([36, 42 “predicted route and time of the trip,” 48]); 
providing, at a notification time that is at or prior to the time when the user is likely to begin driving the route, a notification to a mobile device of the user, the notification indicating one or both of (i) the one or more entities and (ii) locations of the one or more entities ([34, 35, 48 “prediction can be used to select offers based on the time period, the predicted route, the utility scores of the offers that are a function of closeness to the route as well as likeliness to be redeemed,” 49 “discount offers from merchants are selected and presented to the user before the travel starts,” 50, 60, 61]). 
wherein providing, at the notification time, the notification to the mobile device of the user includes providing the notification to the mobile device at a time (i) within a threshold amount of time of the time when the user is likely to begin driving the route ([24 “uses information from the recently completed route in the route dictionary to look up a most likely route in the near future and the predicted time that the user will travel along the most likely route,” 33 “schedules the location-based information (503) for delivery to the mobile device (405) a predetermined time period before the mobile device (405) starts to travel along the predicted route in accordance with the predicted time period of travel,” 95]), and (ii) when the user is within a threshold distance of a starting location of the route ([48 “prediction can be used to select offers based on the time period, the predicted route, the utility scores of the offers that are a function of closeness to the route as well as likeliness to be redeemed,” 55, 56, 82 “point from which the distances are measured can be selected depending on various user-specific and/or route-specific factors such as proximity of the user (101) to the origin, user habits such as user providing reviews for a particular location,” 42 “utility scores of the offers that are a function of the closet to the route as well as most likely to be redeemed,” 43 “predicted route segments identify the intermediate locations on the next trip between the origin and the destination; and the offers from merchants located on or near the route segments can be selected based on a measurement of closeness of the merchant locations to the route,” 69,]).  Examiner Note: Examiner, under broadest reasonable interpretation, notes that Spears, as cited to above, discloses a determination of a user location proximate to the origin of a route, as well as proximity to a variety of locations along a given route, and further discloses the provision of notifications to users in response to a location determination of a time prior to the likelihood a user is beginning a route and proximity to the origin of a route.
Spears does not explicitly disclose, however Butts discloses:
identifying, by one or more processors, one or more entities each having a location proximate to the route, at least by comparing, for each of the one or more entities, (i) a current price of a good or service provided by the entity with (ii) a threshold based on current prices of goods or services provided by other entities (i.e., “a price that is equal to or lower than all other providers of the same good or service along that route;” as per spec. para. [45]) ([46 “a price range of items that are offered for acquisition (e.g., items under $10, items between $50-100, etc.), and so on. For instance, if a user has requested to find gas stations that offer gas at under $4 a gallon and the user is traveling along a navigation route from point A to point B, the geo-fence module 122 may identify gas stations that are located with a particular proximity to the navigation route and that satisfy the under $4 per gallon criterion,” 55, 70 “service provider 102 may receive a request from the electronic device 108 to receive information regarding merchants. The request may request information for merchants that are associated with a particular attribute, such as a particular rating, a particular category of items, a particular price range,”]).
Therefore it would be obvious for Spears to identify one or more entities each having a location proximate to the route, at least by comparing, for each of the one or more entities, (i) a current price of a good or service provided by the entity with (ii) a threshold based on current prices of goods or services provided by other entities as per the steps of Butt in order to optimize product price notifications to users or consumers in accordance with merchants located proximate to a route of travel and potentially increase the likelihood that a consumer will take advantage of an offer and result in a greater level of conversions for product purchases and thereby increase merchant sales activities.

Claims 2, 14, and 19:	Spears in view of Butts discloses the method, system, and computer-readable media as for claims 1, 13, and 18 above, and Spears further discloses wherein receiving user data includes receiving, from the mobile device, a plurality of GPS locations and a plurality of times each corresponding to a different one of the GPS locations ([26, 27, 72, 73]). 

Claims 3, 14, and 19:	Spears in view of Butts discloses the method, system, and computer-readable media as for claims 2, 13, and 18 above, and Spears further discloses wherein determining the route that the user is likely to drive includes: 
determining, based on the plurality of GPS locations, a plurality of routes traveled by the user ([74 “current location information collected by the location information receiver (242) is provided to a route dictionary builder (244) that builds and updates a database or a dictionary (232) of a user's,”]); and 
identifying, among the plurality of routes, the route that the user is likely to drive ([73 “route predictor,” 74]).  

Claims 4, 15, and 20:	Spears in view of Butts discloses the method, system, and computer-readable media as for claims 3, 14, and 19 above, and Spears further discloses wherein identifying the route that the user is likely to drive includes determining that the route was driven at least a threshold number of times or with at least a threshold frequency ([80 “determines (312) if the user (101) employed the predicted route (226). If it is determined that the user (101) employed the predicted route (226), the count of the predicted route (226) is updated (314). If it is determined that the user (101) did not employ the predicted route (226), then a determination is further made (316) if the user (101) traversed a route already recorded or currently existing in the route dictionary (232). If the route traversed by the user already exists in the route dictionary (232), the count of the existing route is updated,” 82 “affinity values can be represented as numbers within a certain range, for example from 0 to 1, with zero (0) representing the least affinity of the user for a given location, merchant, offer or combinations thereof and one (1) representing the highest affinity of the user for a given location, merchant, offer or combinations thereof,” 84, 85]).  

Claims 5, 15, and 20:	Spears discloses the method, system, and computer-readable media as for claims 3, 14, and 19 and Spears further discloses wherein determining a time when the user is likely to begin driving the route includes: 
identifying, among the plurality of times each corresponding to a different one of the GPS locations, a plurality of start times each corresponding to a different time when the user started driving the route ([85 “the merchants/locations/offers can be filtered in operation (364) based on general context data such as, date, day of the week or time of the day, particulars of the offers or user-specific context data such as profile information,” 71 “an origin/start point or portion of a route traversed by the user (101) to predict the likely route of the user,” 74, 95]); and 
determining the time when the user is likely to begin driving the route based on the plurality of start times ([36 “time period of the predicted route word in the route dictionary indicates when the next trip will start,” 71 “an origin/start point or portion of a route traversed by the user (101) to predict the likely route of the user,” 74, 95]).  

Claim 6:	Spears in view of Butts discloses the method as for claim 5, and Spears further discloses wherein determining the time when the user is likely to begin driving the route includes either: 
using an earliest time of the plurality of start times as the time when the user is likely to begin driving the route ([40 “route candidates can be selected from the route dictionary (232) based on whether the time periods of the route are within a predetermined time window (e.g., next hour),” 44, 45, 46, 52]); or 
using an average or median time of the plurality of start times as the time when the user is likely to begin driving the route ([30 “travel route is thus represented by a sequence of unique identifiers and stored in the database (505) as a route word in a route dictionary,” 31 “term frequency of a route word represents the frequency of the route being traversed by the mobile device,” 32 “time periods of the route words,” 36 “term frequencies of the route candidates can be used to identify the most likely route word. Thus, the entire route of the near future trip of the user can be predicted from identifying the most likely route word according to the term frequencies of the route words in the route dictionary,”, 52]).  

Claims 7 and 16:	Spears in view of Butts discloses the method as for claim 1, and Spears further discloses wherein identifying one or more entities each having a location proximate to the route includes determining which entities, of a predetermined type, are within a threshold distance of one or more locations on the route ([35 “based at least in part on the distance of the locations of the merchants from the predicted route of the trip,” 66, 68, 72, 78, 82-84]). 

Claim 10:	Spears in view of Butts discloses the method as for claim 1, and Spears further discloses wherein providing, at the notification time, the notification to the mobile device of the user includes providing the notification to the mobile device a predetermined amount of time before the time when the user is likely to begin driving the route ([24 “schedules the transmission of the selected data items in a time window prior to the predicted time that the user will start to travel along the most likely route,” 33, 34, 72 “location-based services such as, real-time messages related to deals, coupons or other alerts to the user (101) that are tailored to the user's (101) interests,”]).  

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears (20150264532) in view Butts et al. (20160169696), and in further view of Busch (20170061492).

Claim 9:	Spears in view of Butts discloses the method as for claim 1, and Spears does not explicitly disclose, however Busch discloses wherein identifying one or more entities each having a location proximate to the route includes comparing the current price of the good or service provided by the entity to an average or median price of the goods or services provided by the one or more other entities ([13, 14 “assign a value to the coupon related to the effort that would be required for the potential customer to get to the store from their current location and route,” 209-212, 353 “average purchase price of gasoline may be used to indicate of the user primarily drives a car or motorcycle,” 370 “value of a coupon associated with a business location on the left hand side of the road may be higher than the value of a coupon associated with a business location on the right hand side of the road,” 371, 406 “price and price difference between the item at the more convenient business and the dialed business may also be included in the notification,” 407]). Examiner Note: The Examiner, under a broadest reasonable interpretation, interprets the variety of product prices relevant for merchants along a route, derived by a number of comparative operations, to include, as would be apparent to a person of skill in the art, a comparison of a product price to an average price.
Therefore it would be obvious for Spears to identify one or more entities each having a location proximate to the route includes comparing the current price of the good or service provided by the entity to an average or median price of the goods or services provided by the one or more other entities as per the steps of Busch in order to derive a wide range of incentive prices to be offered a user while traveling a route and thereby potentially increase both user and entity participation in the notification system and possibly increase entity financial activity.

Claim 12:	Spears discloses the method as for claim 1, and Spears does not explicitly disclose, however Busch discloses wherein providing, at the notification time, the notification to the mobile device of the user includes providing the notification to the mobile device via an RSS feed to which the user has subscribed ([355 “targeted content or notifications may be sent over any communication system or protocol including….Real Simple Syndication (RSS),”]).
Therefore it would be obvious for Spears to provide, at the notification time, the notification to the mobile device of the user includes providing the notification to the mobile device via an RSS feed to which the user has subscribed as per the steps of Busch in order to provide notifications in enticing formats to be offered a user while traveling a route and thereby potentially increase both user and entity participation in the notification system and possibly increase entity financial activity.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 8 March 2021, Applicant's arguments with respect to claims 1-7, 9, 10, 12-16, and 18-20 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 102
Applicant’s arguments and amendments, see Remarks/Amendments, filed 8 March 2021, with respect to the rejection(s) of claim(s) 1-7, 9, 10, 12-16, and 18-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited to references Spears and Busch, and newly cited to reference Butt as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID STOLTENBERG whose telephone number is (571)270-3472.  The examiner can normally be reached on generally 8am to 8pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 5712703948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682